       Case 1:18-cr-00263-SHR Document 156 Filed 10/15/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :    Crim. No. 1:18-cr-263
                                      :
                                      :
                 v.                   :
                                      :
                                      :
DAMON TODD CAREY                      :    Judge Sylvia H. Rambo

                                 ORDER
     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

     1) The Report and Recommendation (Doc. 139) is ADOPTED;

     2) Defendant’s motion to reconsider (Doc. 110) is GRANTED IN PART and

        DENIED IN PART as follows:

           a. The motion is GRANTED with respect to the photographs taken
              inside Defendant’s home which were admittedly taken prior to the
              issuance of the search warrant;

           b. The motion is DENIED in all other respects.


                                          s/Sylvia H. Rambo
                                          United States District Judge


Dated: October 15, 2020
